313 F.3d 1094
In re Marciano ELLIS,Marciano Ellis, Petitioner,v.United States District Court for the Western District of Washington (Tacoma), Respondent,United States of America, Real Party in Interest.
No. 01-70724.
United States Court of Appeals, Ninth Circuit.
December 5, 2002.

Miriam F. Schwartz, Tacoma, WA, David Eugene Wilson, Peter B. Gonick, McKay Chadwell PLLC, Seattle, WA, for Petitioner.
David Eugene Wilson, McKay Chadwell PLLC, Seattle, WA, for Respondent.
Robert H. Westinghouse, Leonie G.H. Grant, Seattle, WA, for Real Party in Interest.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.